DETAILED ACTION

The Amendment filed by Applicant on 06/15/2022 is entered.

Response to Amendment
Applicant's amendment and arguments filed on 06/15/2022 have been fully considered and they are found unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ventura et al., Trans-stereospecific polymerization of butadiene and random copolymerization with styrene using borohydrido neodymium/magnesium dialkyl catalysts, European Polymer Journal 49 (2013) 4130-4140 (hereinafter “Ventura”). Ventura teaches a process where butadiene and styrene are copolymerized in the presence of an Nd(BH4)3(THF)3/pentamethylcyclopentadiene/Mg(nBu)2, 100 µmol/100 µmol/150 µmol, respectively, catalytic system followed by functionalizing the living chains with 9-benzhydrylidene-10-anthrone (250 µmol). See Ventura, page 4132, Table 3. The copolymers obtained all have a trans 1,4-linkage content greater than 85% and the metal transfer agent, Mg(nBu)2, is in excess of Nd(BH4)3(THF)3. See id. The term “metal transfer agent” is broadly interpreted to not solely include transition metals and according to the present specification (page 11, line 5) metal chain transfer agent is butylethylmagnesium. Although the degree of end functionalized is not mentioned in Ventura given the excessive amount of 9-benzhydrylidene-10-anthrone (250 µmol), it is considered to be implicitly greater than 70%. Thus, Ventura anticipates claims 1-20.

Notice of Pre-AIA  or AIA  Status
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh